                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                      Plaintiff,

               v.                                           Case No. 17-C-1740

JOAN R. PANSIER,

                      Defendant.


     DECISION AND ORDER GRANTING MOTION FOR DEFAULT JUDGMENT


       The United States of America commenced this action to reduce to judgment unpaid federal

tax assessments made against Gary Pansier for tax years 1996 through 1998 and against Gary and

Joan Pansier for tax years 2000 through 2006 and 2014. The defendants subsequently petitioned

for bankruptcy pursuant to Chapter 7 of the Bankruptcy Code in the Eastern District of Wisconsin.

On April 24, 2018, the Court stayed and administratively closed the case pending the issuance of

an order of the Bankruptcy Court for dismissal, discharge, or the granting of relief from the stay.

On May 5, 2020, the Court granted the Government’s motion to reopen the case. Ms. Pansier filed

a suggestion of death as to Mr. Pansier on September 24, 2020. The United States filed a Second

Amended Complaint on September 25, 2020. After denying Ms. Pansier’s motion for a more

definite statement or to strike the Second Amended Complaint, the Court ordered that Ms.

Pansier’s answer be filed by December 28, 2020. When no answer or other responsive pleading

was filed on or before December 28, 2020, the United States filed an application for the Clerk’s

entry of default on January 15, 2021, and the Clerk entered default on January 19, 2021. That

same day, Ms. Pansier filed a motion for relief from default and a motion for leave to file an




         Case 1:17-cv-01740-WCG Filed 07/20/21 Page 1 of 3 Document 79
answer, which the Court denied on March 9, 2021. On May 10, 2021, the United States filed a

motion for default judgment against Ms. Pansier. The United States seeks judgment in the amount

of $127,782.18.

       Once the Clerk enters default in accordance with Federal Rule of Civil Procedure 55(a),

the Court exercises its discretion to determine whether to enter default judgment pursuant to Rule

55(b). In this case, the United States has presented evidence demonstrating that Ms. Pansier is

liable for federal income tax assessments for years 2000 through 2006 and 2014 totaling

$127,782.18, plus statutory interest and additions that continue to accrue. Dkt. No. 70. Ms. Pansier

has not presented evidence to show that the United States’ amount is incorrect. She asserts that

the interest exceeds the amount imposed by law, that certain levy payments from Mr. Pansier’s

pension were misapplied, and that there is no legal basis for the fees and collection costs. Ms.

Pansier’s conclusory assertions are without merit. In addition, Ms. Pansier asserts that the Court

should not enter default judgment against her because she has other meritorious defenses. But Ms.

Pansier has not shown good cause for why she did not raise the defenses when she moved to vacate

the clerk’s entry of default or in her proposed answer. In short, the United States has adequately

supported its claim, and Ms. Pansier has presented no evidence to rebut the presumption that she

is liable for federal income tax assessments for years 2000 through 2006 and 2014 totaling

$127,782.18, plus statutory interest and additions that continue to accrue.

       Even though Mr. Pansier has been dismissed as a defendant in this case, because the

Pansiers jointly filed federal tax returns for years 2000 through 2006 and 2014, they are jointly

and severally liable for the tax liabilities. See Jacobsen v. Comm’r of Internal Revenue, 950 F.3d

414, 418 (7th Cir. 2020) (“The Internal Revenue Code specifies that a husband and wife who file




                                                 2

         Case 1:17-cv-01740-WCG Filed 07/20/21 Page 2 of 3 Document 79
a joint tax return are jointly and severally liable for the taxes on their combined incomes.” (citations

omitted)). Therefore, judgment in the amount of $127,782.18 against Ms. Pansier is appropriate.

        IT IS THEREFORE ORDERED that the United States’ motion for default judgment as

to Joan Pansier (Dkt. No. 58) is GRANTED and judgment is to be entered against Joan Pansier in

the amount of $127,782.18 in favor of the United States.

        Dated at Green Bay, Wisconsin this 20th day of July, 2021.

                                                        s/ William C. Griesbach
                                                        William C. Griesbach
                                                        United States District Judge




                                                   3

         Case 1:17-cv-01740-WCG Filed 07/20/21 Page 3 of 3 Document 79
